EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Stephen R. Davis certify that: 1. I have reviewed this annual report on Form 10-K/A of Neurogen Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Neurogen Corporation Date: April 30, 2009 By: /s/Stephen R. Davis Name: Stephen R. Davis Title: President and Chief Executive Officer
